Citation Nr: 0604265	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-33 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from June 1946 until August 
1953.  He died in October 2001, and the appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, further development is required.  
Specifically, it is noted that a corrected death certificate 
dated in April 2002 indicates that the immediate cause of the 
veteran's death was pneumonia, due to myocardial infarction.  
That corrected certificate further identified chronic 
obstructive pulmonary disease (COPD) and diabetes mellitus as 
other significant conditions contributing to death but not 
resulting in the underlying cause.  The certificate further 
noted that the COPD and diabetes mellitus were "due to war 
injuries- penetrating wounds due to missiles in the posterior 
chest wall, right buttock, lumbar region, right popliteal 
space of the right knee, hemopneumothoraces, paralysis of the 
external popliteal nerve and injury of the right common 
peroneal nerve."  

Because the veteran was service-connected for wounds of the 
right thigh and back, as well as an injury of the common 
peroneal nerve at the time of his death, and because these 
disabilities were cited in the April 2002 corrected death 
certificate, additional clarification should be sought in 
order to determine the extent to which such service-connected 
disabilities contributed to the cause of the veteran's death.  
Indeed, the corrected death certificate, while clearly 
professing a relationship between certain service-connected 
disabilities and the veteran's death, does not alone 
establish that such disabilities contributed substantially or 
materially to death, combined to cause death, or lent 
assistance to the production of death, as is required   under 
38 C.F.R. § 3.312(c) (2005).  In this regard, it is not 
sufficient to show that such disabilities casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2005).  

The Board observes that, in May 2004, the Board remanded this 
issue in order to obtain an elaboration from Dr. V. R. P., 
the author of the corrected death certificate.  Although 
multiple attempts were made to procure a statement from that 
physician, such efforts were not successful.  However, there 
are alternate means of determining the extent to which the 
veteran's service-connected disabilities contributed to his 
death.  Specifically, the question should be directed to a VA 
examiner.   



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Arrange for a VA examiner to review 
the veteran's claims file and offer an 
opinion as to whether any of the 
veteran's service connected disabilities 
contributed substantially or materially 
to death, combined to cause death, or 
aided or lent assistance to the 
production of death.  The VA examiner 
should specifically address the corrected 
death certificate, dated in April 2002, 
along with any other relevant findings of 
record.  The opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The examination report should clearly 
indicate that a review of the claims file 
was performed in conjunction with this 
inquiry.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


